: Case: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 1 of 11 PagelD #: 1

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

 

Jovica Petrovic,

Plaintiff, Case: 1:19-cv-00936 JURY DEMAND
Assigned To : Unassigned
V. Assign. Date : 4/1/2019

United States of America,
Defendant

COMPLAINT UNDER FEDERAL TORT CLAIM ACT (FTCA)

COMES NOW, Petitioner Jovica Petrovic, pro se, and submit this complain under Federal Tort
Claim Act (FTCA). This court has jurisdiction under 28 U.S.C. § 1346(b)(1).

The Chief U.S. Probation officer, Douglas W. Burris, the Supervising Probation Officer,
Joseph L. Hendrickson, and, U.S. Probation Officer Kristi K. Rackley, was all the time the

employee of the United States and was acting within the scope of their office or employment.

In United States of America v. Jovica Petrovic, case No.: 4:10-cr-00415-HEA, the Chief U.S.
Probation officer, Douglas W. Burris, the Supervising Probation Officer, Joseph L.
Hendrickson, and, U.S. Probation Officer Kristi K. Rackley, commit miscarriage of justice
when they purposely and sadistically miscalculated Petrovic’s “Sentencing Recommendation”, .
“Confidential and Nondisclosable”, (Attachment 1), and recommend that Petrovic should be
sentenced to 96 months imprisonment. With this “recommendation” they violate Petrovic’s
Sixth Amendment, jury-trial guaranty, United States Sentencing Guideline, United States

Public Penal Code § 223.4, and Supreme Court’s precedents.

After serving, as innocent person, 2635 days in several Federal and Immigration Prisons,

Petrovic was released and deported to Germany on October 06, 2017.

 

RECEIVED...
Mail Room "===

APR NOG |

}-mectacsarameatw etree seapemanammntncewll
__ Angela"! Caer Sterne <£ Court
US District Court District o¢ Columbis

  

 

 

 

 

Description: Pro Se Gen. Civ. (F-DECK)
Case: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 2 of 11 PagelD #: 2

BACKGROUND

Based on the “Sentencing Recommendation” from the Chief U.S. Probation officer, Douglas
W. Burris, the Supervising Probation Officer, Joseph L. Hendrickson, and, U.S. Probation
Officer Kristi K. Rackley, the United States District Court Judge, Henry Edward Autrey,
adapted their recommendation and sentenced Jovica Petrovic, in counts I-IV, interstate
stalking, and in counts V and VII, interstate extortionate threat, to 96 months imprisonment.

(Case No.: 4:10-cr-00415-HEA).

In the “Sentencing Recommendation” (confidential and Nondisclosable) the Chief U.S.
Probation officer, Douglas W. Burris, the Supervising Probation Officer, Joseph L.
Hendrickson, and, U.S. Probation Officer Kristi K. Rackley commit purposely miscarriage of
justice, when they “purposely” and “sadistically” miscalculate “sentencing recommendation”.

In their “Sentencing Recommendation” they stated following:

1. “Statutory Provisions”

(i) In counts 1 —- 4 NOT more than 5 years custody, and
(ii)  Incounts 5 & 7 not more than 2 years.

2. “Guideline Provisions”
51 months — 63 months

3. “Recommended Sentence”
Counts 1 — 4; 60 months on each count, run concurrently with the remaining counts
(S & 7) except 36 months on count two to run consecutively to the remaining counts (5
& 7).
Counts 5 & 7, 24 months on each count, concurrent.

Aggregate = 96 months (Departure)
The U.S. district judge, Henry Edward Autrey, adapted blind the “sentencing recommendation”
without to check it, which is crime by itself, which was “Confidential and Nondisclosable”

2
Case: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 3 of 11 PagelD #: 3

from the Chief U.S. Probation officer, Douglas W. Burris, the Supervising Probation Officer,
Joseph L. Hendrickson, and, U.S. Probation Officer Kristi K. Rackley; and sentenced Petrovic
attentional and wrongfully to 96 months imprisonment, and violate Petrovic’s Sixth

Amendment to the United States Constitution, jury-trial guaranty.
FACTS

1. In “Huto v. Davis”, 454 U.S. 370, (1982), per curium, the Supreme Court held that a
precedent of the Supreme Court MUST be followed by the lower Federal Courts, no matter
how misguided the judges of those courts may think it to be. (454 U.S. 371).

Therefore, the Chief U.S. Probation officer, Douglas W. Burris, the Supervising Probation
Officer, Joseph L. Hendrickson, and, U.S. Probation Officer Kristi K. Rackley were obligated
to follow the Supreme Court’s precedent “Huto v. Davis” in their recommendation, but they

choose not to.

2. Under Penal Code § 223.4, extortion formerly, narrowly defined as the unlawful taking,
by color of office or of right, or money or anything which is NOT DUE.

Therefore the Chief U.S. Probation officer, Douglas W. Burris, the Supervising Probation
Officer, Joseph L. Hendrickson, and, U.S. Probation Officer Kristi K. Rackley were obligated
to follow the United States Penal Code § 223.4, but they choose not to.

If they followed the United States Penal Code § 223.4, they could NEVER come to the
conclusion that the count VII were an extortion, and could NOT recommend to the sentencing

judge a sentence of 24 months for count VII.

3. In “Sekhar v. United States”, 570 U.S. 133, (2013), the Supreme Court held that the
definition of extortion under Hobbs Act also applies to the 18 U.S.C. § 875(d). Supreme Court
stated that absent other indication, “Congress intends to incorporate the well-settled meaning of

the common-law terms it uses”. “Neder v. United States”, 527 U.S. 1. As far as is known, no
Case: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 4 of 11 PagelD #: 4

case predating the Hobbs Act - English, Federal, or State — ever identified conduct such as that

charged here as extortionate.

Extortion required the obtaining of items of value, typically cash, from the victim. The Act’s
text confirms that obtaining property requires “not only the deprivation but also the acquisition
of property”. “Scheidler v. National Organization of Women Inc.”, 537 U.S. 393. The property
extorted must therefore be transferable - that is, capable of passing from one person to another,
a defining feature lacking in the alleged property here. The genesis of the Hobbs Act reinforces
that conclusion. Congress borrowed nearly verbatim the definition of extortion from a 1909
New York statute but did not copy provision of that statute. And in 1946, the time of the
borrowing, New York courts had consistently held that the sort of interference with rights that
occurred here was coercion. Finally, this Court’s own precedent demands reversal of

petitioner’s convictions. See id. At 404-405. Pp. 3-8.

4, Hobbs Act, enacted in 1946, defines its crime of extortion as the obtaining of property
from another, with consent induced by wrongful use of actual or threatened force, violence of

fear, or under color of official right, 18 U.S.C. § 1951(b)(2). Obtaining property requires not

 

only the deprivation but also the acquisition of property. That is, it requires that the victim part

with his/her property and that the extortionist gain possession of it. The property extorted must

 

therefore be transferable, that is, capable of passing from one person to another.

Therefore, based on the Supreme Court’s precedent in “Huto v. Davis” the Chief U-S.
Probation officer, Douglas W. Burris, the Supervising Probation Officer, Joseph L.
Hendrickson, and, U.S. Probation Officer Kristi K. Rackley were obligated to follow the
Supreme Court precedent in “Sekhar v. United States”, but the choose NOT to.

If they followed Supreme Court precedents in “Sekhar v. United States”, they would know that
the Hobbs Act also apply to the 18 U.S.C. § 875(d), and therefore, they could NEVER come to
the conclusion that the count V were an extortion, and could NEVER recommend to the

sentencing judge 24 months imprisonment in count V.

4
Case: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 5 of 11 PagelD #: 5

‘5, ‘The Chief U.S. Probation officer, Douglas W. Burris, the Supervising Probation
Officer, Joseph L. Hendrickson, and, U.S. Probation Officer Kristi K. Rackley a four-level
sentence enhancement for specific offense characteristic and two-level sentence enhancement
for obstruction of justice, and separate count two from the group of counts I-IV.

(1) Tn « pprendi v. New Jersey”, 530 U.S. 466, (2000), the Supreme Court forbid a
judge to impose a criminal sentence above the statutory maximum on the basis of
fact, other than prior conviction, not found by a jury, or admitted by the defendant,
the rules leaves no room for a bifurcated approach that would distinguish between
(1) facts concerning the offense, where the Apprendi rule would apply; and (2) facts
concerning the offender, where the rule would not apply.

Therefore, based on the Supreme Court’s precedent in “Wuto v. Davis” the Chief US.
Probation officer, Douglas W. Burris, the Supervising Probation Officer, Joseph L.
Hendrickson, and, U.S. Probation Officer Kristi K. Rackley were obligated to follow the
Supreme Court precedent’s, but the choose NOT to.

If they followed Supreme Court precedent’s in “Apprendi v. New Jersey”, they would know the
Jact that a judge cannot impose a criminal sentence above the statutory maximum, and could
never recommend a 6 level enhancement. With the recommendation of 6 level enhancement

they violate Petrovic’s Sixth Amendment, jury-trial guarantee.

6. In “Cuninghan v. California”, 549 U.S. 270, (2007), the Supreme Court held that the
jury-trial guarantee of the Federal Constitution’s Sixth and Fourteenth Amendments proscribe a
sentencing scheme that allows a judge to impose a criminal sentence above the “statutory
maximum” on the basis of a fact, other than a prior conviction, not found by a jury or admitted
by the defendant. Except for a prior conviction, any fact that increases the penalty for a crime
beyond the prescribed “statutory maximum” MUST be submitted to a jury and proved beyond
a reasonable doubt. For purpose of this rule, the relevant “statutory maximum” is NOT the

maximum sentence that a judge may impose after “finding additional facts§, but rather the
5
Case: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 6 of 11 PagelD #: 6

maximum that the jury’s verdict alone does not authorize the sentencing if, instead, the judge
MUST find an additional fact to impose the longer term-then the Sixth Amendment
requirement is NOT satisfied;

Therefore, based on the Supreme Court’s precedent in “Huto v. Davis” the Chief U.S.
Probation officer, Douglas W. Burris, the Supervising Probation Officer, Joseph L.
Hendrickson, and, U.S. Probation Officer Kristi K. Rackley were obligated to follow the
Supreme Court precedent’s, but the choose NOT to.

If they followed Supreme Court precedent’s in “Cuninghan v. California”, they would know

 

that any fact that increases the penalty for a crime beyond the prescribed “statutory
maximum” MUST be submitted to a jury and proved beyond a reasonable doubt, and therefore
they could NEVER recommend a total offense level of 24, and illegally separated count two
from the group of counts I-IV. With their recommendation the probations Officers violate
Petrovic’s jury-trial guarantee of the Federal Constitution’s Sixth and Fourteenth

Amendments.

7. In Cunninghan v. California, 549 U.S. 270, (2007), the Supreme Court held that a
criminal defendant have right trial by jury under the Federal Constitution’s Sixth and
Fourteenth Amendments, where the system provided that:

(i) Most offenses were punishable by imprisonment for one of three fixed terms of

33 66.

years, “lower term”, “middle term”, or “upper term”;

 

(ii) The trial judge had no discretion to select a sentence within a range of years
between those terms;

(ii1) The trial judge is obligated to sentence the defendant to the “middle term”, unless
the judge found fact that: (a) were beyond the elements of the charged offense; (b)
related to the offense, or the offender; and (c) Would allow the imposition of a

“upper term” or “lower term” sentence;

 
Case: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 7 of 11 PagelD #: 7

(iv) The judge, and not jury, had the authority to find aggravating facts that would
permit the sentence to be elevated to an “upper term” sentence.

In Cunninghan v. California, 549 U.S. 270, (2007), the Supreme Court held that in petitioner’s

case, the jury’s verdict alone limited the permissible sentence to 12 years. Additional fact-

finding by the trial judge, however, yielded un upper term sentence of 16 years. The California

Court of Appeals affirmed the harsher sentence. We granted certiorari, 546 U.S. 1169, S Ct

329, 164 L Ed 2d 47, (2006), and now reverse that disposition because the four-year elevation

based of judicial fact-finding denied petitioner his right to A JURY TRIAL:

8. In “Blakely v. Washington”, 542 U.S. 296, (2004), the supreme Court used an example
and stated that:

“The maximum penalty for Blakely’s offense, under Washington Reform Act, was ten years’
imprisonment, BUT, if no facts beyond those reflected in the jury‘s verdict were found by trial
judge, Blakely could not receive a sentence ABOVE a standard range of 49 to 53 months.
Blakely was sentenced to 90 months, more than three years ABOVE the standard range, based
on the judge's finding of DELIBERATE CRUELTY. Applying Apprendi, this Court held the
sentence UNCONSTITUTIONAL.

The State in Blakely endeavored to distinguish Apprendi, contending that Blakely’s sentence
was within the judge’s discretion, based solely on the guilty verdict. The Supreme Court
dismissed that argument. Blakely could not have been sentenced ABOVE the standard range
absent an additional fact. Consequently, that fact was subject to the Sixth Amendment’s jury-
trial guarantee.

The Supreme Court in Blakely held that the Federal Constitution’s jury-trial guarantee
proscribes a sentencing scheme that allow a judge to impose a sentence ABOVE the statutory
maximum based on fact, other than a prior conviction, not found by jury or admitted by the

defendant. See: “Apprendi v. New Jersey”, 530 U.S. 466, (2000); “Ring v. Arizona”, 536 U.S.
Case: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 8 of 11 PagelD #: 8

584, (2002); “Blakely v. Washington”, 542 U.S. 296, (2004); “United States v. Booker”, 543
U.S. 220, (2005).

Therefore, based on the Supreme Court’s precedent in “Huto v. Davis” the Chief U.S.
Probation officer, Douglas W. Burris, the Supervising Probation Officer, Joseph L.
Hendrickson, and, U.S. Probation Officer Kristi K. Rackley were obligated to follow the
Supreme Court precedent’s, but the choose NOT to.

If they followed Supreme Court precedent’s in “Cuninghan v. California” and “Blakely v.
Washington” , they would know that The trial judge is obligated to sentence Jovica Petrovic to
the “middle term”, (30 months), unless the judge found fact that: (a) were beyond the elements
of the charged offense; (b) related to the offense, or the offender; and (c) Would allow the
imposition of a “upper term, (33 months)” or “lower term”, (27 month)” sentence.

The Chief U.S. Probation officer, Douglas W. Burris, the Supervising Probation Officer,
Joseph L. Hendrickson, and, U.S. Probation Officer Kristi K. Rackley would know that the
Supreme Court in Blakely held that the Federal Constitution’s jury-trial guarantee proscribes
a sentencing scheme that allow a judge to impose a sentence ABOVE the statutory maximum
based on fact, other than a prior conviction; not found by jury or admitted by the defendant,

therefore, they could NEVER recommend a sentence of 96 months imprisonment.

9. In their recommendation the Chief U.S. Probation officer, Douglas W. Burris, the
Supervising Probation Officer, Joseph L. Hendrickson, and, U.S. Probation Officer Kristi K.
Rackley used the following U.S.S.G. Manual to calculate Petrovic’s sentence:
(i) U.S.S.G. Manual from 2011, in §2A6.2, stalking or domestic violence base offense level
are 18 point, (27-33 months);
(ii) The “application note 4” stated that for purposes of chapter three, part D (multiple
counts involving stalking, threatening, or harassing the same victim are grouped toghether
(and with counts of other offenses involving the same victim that are covered by this

guideline) under § 3D1.2 (group of closely related counts)
8
€ase: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 9 of 11 PagelD #: 9

For example:

If the defendant is convicted of two counts of stalking the defendant’s ex-spouse, under 18
U.S.C. § 2261A, and one count of interstate violence involving assault of the ex-spouse, under
18 U.S.C. § 2261, the stalking counts would be grouped together with the interstate domestic
violence count. This grouping procedure avoids unwarranted “double counting” with the
enhancement in subsection (b)(1)(E) (for multiple acts of stalking, threatening, harassing, or
assaulting the same victim) and recognizes that the stalking and interstate domestic violence
counts are sufficiently related to warrant grouping.

The USSG § 3D1.3 stated that (a) in the case of counts grouped together pursuant to § 3D1.2(a)
—(c), the offense level applicable to a group is the offense level, determined in accordance with
chapter and parts A, B, and C of the chapter three, for the most serious of the counts
comprising the group, i.e. the highest offense level of the counts in the group.

USSG § 3D1.2 stated that “all counts involving substantially the same harm shall be grouped
together into a single group. Counts involve substantially the same harm within the meaning of
this rule: (b) when counts involve the same victim and two or more acts or transactions
connected by a common criminal objective or constituting part of a common scheme or plan.”
If the Chief U.S. Probation officer, Douglas W. Burris, the Supervising Probation Officer,
Joseph L. Hendrickson, and, U.S. Probation Officer Kristi K. Rackley followed the United
States Sentencing Guideline § 3D.2, they would NEVER separate count two from the group of
counts I-IV, and therefore they would NEVER recommend 36 months imprisonment for the

count two, which was clearly a “double counting” for the same harms.
‘ + Gase: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 10 of 11 PagelD #: 10

CONCLUSION

If the Chief U.S. Probation officer, Douglas W. Burris, the Supervising Probation Officer,
Joseph L. Hendrickson, and, U.S. Probation Officer Kristi K. Rackley, did follow the Sixth
Amendment, jury-trial guaranty, United States Sentencing Guideline, United States Public
Penal Code § 223.4, and Supreme Court’s precedents, they would come to the conclusion that
the count V and VII wasn’t an extortion, and therefore the count I-IV were protected by the
First Amendment to the United States Constitution, and they would never recommend that
Petrovic should be sentenced to 96 months imprisonment, but they didn’t.
Therefore Petrovic was wrongfully sentenced to 96months imprisonment based on purposely
wrong calculated and recommended sentence by the Chief U.S. Probation officer, Douglas W.
Burris, the Supervising Probation Officer, Joseph L. Hendrickson, and, U.S. Probation Officer
Kristi K. Rackley.
Even the Court of Appeals for the Eighth Circuit, in the direct Appeal, comes to the following
conclusion on December 13, 2012:

“Because of the Petitioner’s harassing and distressing communication in count I-IV,

under 18 U.S.C. § 2261A(2)(A) were integral to his criminal conduct of extortion in

count V and VII, under 18 U.S.C. § 875(d), the communication was not protected by

First Amendment, and that a sexual relationship could be a thing of value the
Petitioner intended to extort, under 18 U.S.C. § 875(d).

10
1

 

+ Case: 4:19-cv-01386-RLW Doc. #: 1 Filed: 04/01/19 Page: 11 of 11 PagelID #: 11

PRAYER FOR RELIEF
Petrovic has no plain, adequate or complete remedy at law to address the wrong described of
united herein. Petrovic has been and will continue to be irreparably injured by the misconduct
of Chief U.S. Probation officer, Douglas W. Burris, the Supervising Probation Officer, Joseph
L. Hendrickson, and, U.S. Probation Officer Kristi K. Rackley, unless the agency grants the
declaratory relief which Petrovic seeks.

Wherefore, Petrovic respectfully prays that this court will grant Petrovic:

  

ek “A declaration that the act and omissions described herein violated Petrovic’s rights
under the United States Constitution and laws of the United States; and

¢~2=jCompensatory damages in the amount of $ 6,324,000,000.00 (§ 2,400,000 per day x

pe gee,

2,635 days) against United States of America.
3 (A jury trial on all issues, triable by jury;
‘ga! Plaintiff's costs in this suit; and

253% Additional relief, this court deems just, proper, and equitable.

February 14, 2019

Corrected on March 16, 2019

Address:

JOVICA PETROVIC
C/O Robert Petersen
Warthaer Str. 23
01157 Dresden
Germany

Phone: +49-176-2277-4356

Email: lovran70@gmail.com

11
